Citation Nr: 1019199	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1957 and from December 1959 to December 1976.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The issue of entitlement to service connection for a low back 
disorder is addressed in the remand portion below and is 
remanded to the Appeals Management Center in Washington, DC.

The the issue of entitlement to service connection for 
residuals of a traumatic brain injury has been raised by the 
record, but has not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's cervical spine disorder is shown by the 
competent evidence of record to be related to his active duty 
service.


CONCLUSION OF LAW

A cervical spine disorder was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue on appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2009).  
This is so because the Board is taking action favorable to 
the Veteran by granting the issue at hand.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In August 2008, the Board remanded the Veteran's claim in 
order to afford the Veteran a Decision Review Officer 
hearing.  In August 2009, the Veteran presented testimony and 
submitted evidence at the requested hearing.  As such, the 
Board finds that the RO substantially complied with the 
directives of the Board's August 2008 remand.  See Stegall v. 
West, 11 Vet. App. 269 (1998).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Historically, the Veteran served on active duty service from 
October 1954 to October 1957 and from December 1959 to 
December 1976.  The Veteran contended that his current 
cervical spine disorder is related to his active duty 
service.  Specifically, the Veteran asserted that he injured 
his cervical spine during an inservice motor vehicle 
accident.  Service connection for this disorder was denied in 
October 2005.  After perfecting an appeal, the claim was 
certified to the Board for appellate review.  The Board 
remanded the claim in August 2008 in order to afford the 
Veteran the opportunity to testify at a requested Decision 
Review Officer hearing.  This hearing was conducted in August 
2009 and the Veteran's claim has been remitted to the Board 
for further review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

In January 1964, the Veteran was involved in a motor vehicle 
accident wherein he struck his head against the windshield of 
a 3/4 -ton truck when the truck slid into a tree.  The 
resulting head injury was diagnosed as a mild brain 
concussion.  The associated service treatment reports did not 
document complaints of, nor were there clinical findings of a 
cervical spine or neck injury or symptoms relevant thereto.  
Further, the remainder of the Veteran's service treatment 
records was silent as to complaints of or treatment for a 
cervical spine or neck disorder, including several annual 
physical examinations.

In September 1978, a radiological examination of the 
Veteran's cervical spine demonstrated mild to moderate 
degenerative disc disease at C4-C5 and C5-C6 with associated 
anterior cervical spondylosis and significant posterior 
osteophytic pronation.  There were osteophytic encroachments 
on the intervertebral foramina at C4-C5 and C5-C6, primarily 
on the right.  No etiological opinion was provided.  The 
Veteran received treatment on 2 other occasions in September 
1978; an etiological opinion was not rendered on either 
occasion.

In March 1986, computerized axial tomographic scans of the 
Veteran's cervical spine revealed moderate anterior 
osteophytes.  Further, posterior vertebral osteophytes caused 
moderately severe neural foramina stenosis at C4-C5 and C5-
C6.  Posterior vertebral osteophytes caused slight flattening 
of the dural sac at C4-C5 and C5-C6 resulting in a mild 
spinal canal stenosis.  There was no evidence of fracture or 
dislocation.  Soft tissue views revealed moderate diffuse 
disc bulging at C4-C5, slightly flattening the anterior dural 
sac.  There were no other significant disc bulges or 
protrusions identified, and no evidence of a herniated disc 
or extruded disc fragment into the spinal canal.  Moreover, 
there was no significant hypertrophy of the ligamentum 
flavum.  No etiological opinion was provided.

Beginning in March 2004, the Veteran regularly complained of 
and was treated for neck and left shoulder pain; reduced 
range of cervical spine motion; and numbness and tingling in 
his upper extremities.  The resulting treatment reports did 
not include etiological opinions.

In December 2006, the Veteran underwent a VA examination to 
determine the presence of a cervical spine or neck disorder 
and, if present, the etiology and severity thereof.  After an 
extensive review of the Veteran's service and post-service 
treatment records and after conducting a physical 
examination, the diagnosis was mild to moderately disabling 
cervical spondylosis with mild upper extremity peripheral 
neuropathy likely secondary.  The examiner then opined:

It is more likely than not that the 
cervical spine condition had its genesis 
in the military.  Whether or not the 
motor vehicle accident and subsequent 
head injury were the direct causation of 
the [V]eteran's current condition, 
however, is unknown and I cannot resolve 
this issue without resort to mere 
speculation.  Nevertheless, the record 
clearly indicates that the [V]eteran had 
problems with cervical spine pathology 
soon after leaving the military and, 
therefore, it must be accepted at [sic] 
the etiology of the [V]eteran's cervical 
spine condition began sometime during the 
[V]eteran's years of service.

After reviewing all of the evidence, the Board finds there is 
a reasonable basis to relate the Veteran's current cervical 
spine disorder with his active duty service.  The only 
competent opinion of record concerning the etiology of the 
Veteran's neck disorder is positive to his claim.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  Although the December 2006 examiner could not 
specifically relate the Veteran's current cervical spine 
disorder with the inservice motor vehicle accident without 
resorting to mere speculation, the examiner found that, given 
the chronology of the Veteran's post-service treatment, his 
current cervical spine disorder "more likely than not . . . 
had its genesis" during the Veteran's active duty service.  
Applying the doctrine of reasonable doubt and without 
evidence to the contrary, the Board finds that the Veteran's 
current cervical spine disorder is related to his active 
military service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for current cervical 
spine disorder is warranted.


ORDER

Service connection for a cervical spine disorder is granted.


REMAND

The Veteran asserts that he sustained a back injury in March 
1955 as the result of lifting 55-gallon barrels of fuel by 
hand during a refueling exercise.  In February 1956, the 
Veteran's service treatment record demonstrated that he 
complained of pain in his lower lumbar area; no diagnosis was 
provided, but he was prescribed wintergreen liniment.  In 
July 1956, the Veteran complained of a sore back.  He was 
instructed to not engage in any heavy lifting or carrying for 
3 days.  In May 1957, the Veteran was taken to the emergency 
room via ambulance after he reportedly fell.  He arrived in 
the emergency room in a "comatose" condition with an 
abrasion on his right knee.  After he awoke, the Veteran 
complained of back pain.  Radiological examination of his 
back was negative; the diagnosis was low back strain.

A low back disorder, or symptoms thereof, was not noted upon 
entering his second period of active service.  In January 
1964, the Veteran was involved in a motor vehicle accident 
wherein he struck his head on the windshield of the truck he 
was riding in, resulting in a mild brain concussion.  
Treatment records from the Veteran's second period of active 
service, including several annual physical examinations, do 
not demonstrate complaints of or treatment for a low back 
disorder.

In September 1978, the Veteran complained of cramps and/or 
weakness in his back.  In March 2004, the diagnosis was mid-
back paraspinal muscle spasm related to his cervical spine 
disorder.  In December 2006, the Veteran underwent a VA 
examination to determine the presence of a low back disorder 
and, if present, the etiology and severity thereof.  
Radiological examination of the Veteran's lumbar spine 
revealed mild degenerative changes and narrowing at L4-L5, 
with marginal osteophytes.  The diagnosis was 
"[t]horacolumbar spondylosis, mild to moderately 
disabling."  Ultimately, the examiner opined that the 
Veteran's "lumbar degenerative disk disease and spondylosis 
[was] less likely as not (less than 50/50 probability) caused 
by or a result of military experience."

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The evidence of record included an opinion as to whether the 
Veteran's low back disorder was incurred in or was related to 
his active duty service, but there was no competent opinion 
addressing the relationship, if any, between the Veteran's 
now service-connected cervical spine disability and his low 
back disorder, including on the basis of aggravation.  Id.  
As such, the Board finds that a remand is warranted in order 
to schedule the Veteran for an examination.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information for evaluation purposes); Colvin, 1 Vet. 
App. at 175; see also Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is remanded for the following action:

1. The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for a low 
back disorder, including thoracolumbar 
spondylosis, during the pendency of this 
appeal.  Based on his response, the RO 
must attempt to procure copies of all 
records that have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) notify that the Veteran that it is 
ultimately his responsible for providing 
the evidence.  The Veteran must then be 
given an opportunity to respond.

2.  The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any low back disorder found.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner must be 
performed.  The examiner must review the 
claims file and opine as to the 
relationship, if any, between the Veteran 
service-connected cervical spine disorder 
and any low back disorder found, including 
on the basis of aggravation.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot render 
an opinion without resorting to 
speculation, the examiner must explain why 
speculation is required.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained and associated with the claims 
file that shows that notice scheduling the 
examination was sent to the Veteran's last 
known address.  Documentation must be 
obtained and associated with the claims 
file demonstrating that any notice that 
was sent was returned as undeliverable.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since September 2009 supplemental 
statement of the case must be provided to 
the Veteran.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


